UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2011(Unaudited) DWS International Fund Shares Value ($) Common Stocks 96.0% Australia 9.3% BHP Billiton Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. Wesfarmers Ltd. Westfield Group (REIT) (Units) Woolworths Ltd. (Cost $76,256,540) Denmark 3.0% Carlsberg AS "B" Novo Nordisk AS "B" (Cost $26,485,535) Finland 0.4% Nokia Corp.(Cost $4,856,155) France 12.6% AXA SA Cap Gemini Dassault Systemes SA Klepierre (REIT) Renault SA Schneider Electric SA Societe Generale (Cost $121,912,783) Germany 6.7% Allianz SE (Registered) Continental AG* Lanxess AG SAP AG (Cost $68,156,248) Hong Kong 2.7% BOC Hong Kong (Holdings) Ltd. Li & Fung Ltd. (Cost $26,834,421) Israel 1.1% Bezeq Israeli Telecommunication Corp., Ltd.(Cost $9,289,902) Italy 3.7% Snam Rete Gas SpA(Cost $32,737,752) Japan 20.4% Bridgestone Corp. Canon, Inc. Fast Retailing Co., Ltd. Honda Motor Co., Ltd. INPEX Corp. Kawasaki Kisen Kaisha Ltd. Kyushu Electric Power Co., Inc. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi Tanabe Pharma Corp. Mitsui Fudosan Co., Ltd. Mitsui O.S.K Lines Ltd. Mizuho Financial Group, Inc. Nabtesco Corp. Nidec Corp. Nippon Electric Glass Co., Ltd. Resona Holdings, Inc. Softbank Corp. Sony Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. Terumo Corp. Tokyo Electric Power Co., Inc.* Tokyo Electron Ltd. Yamada Denki Co., Ltd. (Cost $186,460,766) Netherlands 7.7% European Aeronautic Defence & Space Co. NV Heineken NV ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $67,967,520) Norway 0.8% DnB NOR ASA(Cost $10,097,634) Portugal 0.5% Banco Comercial Portugues SA (Registered)* (a) (Cost $5,028,635) Singapore 5.1% Capitaland Ltd. CapitaMall Trust (REIT) DBS Group Holdings Ltd. Golden Agri-Resources Ltd. (Cost $40,181,949) Spain 0.9% Red Electrica Corporacion SA(Cost $10,138,615) Sweden 3.9% Investor AB "B" TeliaSonera AB (Cost $34,754,864) Switzerland 4.2% Nestle SA (Registered) Syngenta AG (Registered)* Zurich Financial Services AG* (Cost $38,826,208) United Kingdom 13.0% AMEC PLC Anglo American PLC BHP Billiton PLC BP PLC Centrica PLC GlaxoSmithKline PLC Inmarsat PLC Old Mutual PLC Tesco PLC Tullow Oil PLC Vodafone Group PLC (Cost $103,049,780) Total Common Stocks (Cost $863,035,307) Preferred Stock 1.0% Germany Porsche Automobil Holding SE(Cost $8,703,051) Securities Lending Collateral 0.6% Daily Assets Fund Institutional, 0.2% (b) (c) (Cost $4,317,333) Cash Equivalents 1.5% Central Cash Management Fund, 0.13% (b) (Cost $11,757,294) % of Net Assets Value ($) Total Investment Portfolio (Cost $887,812,985) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $888,047,961.At November 30, 2011, net unrealized depreciationfor all securities based on tax cost was $128,231,703.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,146,687 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $131,378,390. (a) All or a portion of these securities were on loan.The value of all securities loaned at November 30, 2011 amounted to $3,695,741, which is 0.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At November 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-MiniIndex USD 12/16/2011 Currency Abbreviation USD United States Dollar At November 30, 2011 the DWS International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stock Financials 27.7 % Health Care 13.6 % Information Technology 11.1 % Industrials 10.3 % Consumer Staples 8.3 % Consumer Discretionary 7.1 % Telecommunication Services 7.0 % Utilities 6.3 % Energy 4.4 % Materials 4.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and Preferred Stock(d) Australia $
